                                                                                      J S -6
 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10 VLADIMIR TSIPURSKY,                              Case No. CV 18-10167-GW-SSx
   individually, and INNA TSIPURSKY,
11 individually,                                    Honorable George H. Wu
12                                                  Hon. Mag. Judge Suzanne H. Segal
                          Plaintiffs,
13                                                  ORDER OF DISMISSAL OF
14          vs.                                     ENTIRE ACTION WITH
                                                    PREJUDICE
15 CITY OF LONG BEACH; and DOES
   1-10, inclusive,
16
17                           Defendants.
18
19                                            ORDER

20        Based on the stipulation of the parties and GOOD CAUSE appearing

21 therefore, IT IS HEREBY ORDERED that the above-entitled action against CITY
22 OF LONG BEACH is dismissed, with prejudice pursuant to Federal Rules of Civil
23 Procedure 41(a)(1). The Court retains jurisdiction to enforce the terms of the
24 settlement. Each party shall bear their own costs and fees.
25
26 DATED: January 13, 2020                            _____________________________

27                                                    HON. GEORGE H. WU,
                                                      United States District Judge
28
                                                                                      2:18-cv-10167-GW-SS
                      [PROPOSED] ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
